Exhibit 99.4 Linda Lighting’s Certificates and Honor: a. “Guangzhou Private Technology Enterprise Certificate” Feb 6, 2010 issued by Guangzhou Science and Information Technology Bureau. Certificate Number: 穗 2010B001 b. “Enterprise of Observing Contract and Valuing Credit” March, 2006 issued by Guangzhou Administration of Industry and Commerce c. “Linji” intelligent searchlight won “Quality Product of China” from China Products Evaluation and Promotion Center in June, 2003. d. “Certificate of Energy Efficient Products” March 29, 2010 won from National High Tech Quality Supervising Committee. Certificate Number: 1025233214 e. ISO9001: 2000 International Quality System Certification Registration Number: 03507Q11600ROM f. ISO14001: 2004 International Environmental Management System Certification Registration Number: 03507E10483ROM g.
